 Case 2:20-cv-00033-LGW-BWC Document 38 Filed 09/17/20 Page 1 of 1
                                                                                     FILED
                                                                          John E. Triplett, Acting Clerk
                                                                           United States District Court



               In the United States District Court
                                                                      By MGarcia at 8:41 am, Sep 17, 2020




               for the Southern District of Georgia
                       Brunswick Division
SHERRY GERMAN,

     Plaintiff,

     v.
                                                    CV 2:20-033
NATIONSTAR MORTGAGE, LLC, et
al.,

     Defendants.

                                     ORDER

     Before the Court is Plaintiff Sherry German’s notice of

dismissal, dkt. no. 37, wherein she notifies the Court that she

wishes    to    dismiss   all   claims   asserted   in   this   action           with

prejudice.       The   remaining   Defendants   have     stipulated      to         the

dismissal in compliance with Federal Rule of Civil Procedure

41(a)(1)(A)(ii).       Accordingly, all claims asserted in this action

are DISMISSED with prejudice.        Each party shall bear its own fees

and costs.      The Clerk is DIRECTED to terminate all pending motions

and close this case.

     SO ORDERED, this 17th day of September, 2020.




                                HON. LISA GODBEY WOOD, JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
